         Case 1:20-cr-00066-AT Document 23 Filed 04/20/20 Page 1 of 1

                                                           USDC SDNY
UNITED STATES DISTRICT COURT                               DOCUMENT
SOUTHERN DISTRICT OF NEW YORK                              ELECTRONICALLY FILED
UNITED STATES OF AMERICA,                                  DOC #: _________________
                                                           DATE FILED: _4/20/2020_______

             -against-
                                                                   20 Cr. 66 (AT)
JAYVON KEITT,
                                                                     ORDER
                       Defendant.
ANALISA TORRES, District Judge:

       It is hereby ORDERED that the sentencing scheduled for May 21, 2020 is ADJOURNED
to June 29, 2020, at 12:00 p.m.

      SO ORDERED.

Dated: April 20, 2020
       New York, New York
